Citation Nr: 1737312	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-27 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for bilateral flat feet. 


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992, May 1998 to September 1999, September 2006 to June 2007, and September 2008 to January 2009.  He had a verified period of active duty for training from August 1982 to December 1982 along with additional periods of inactive duty for training with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2016, the Board issued a decision finding that new and material evidence had not been submitted to reopen claims for entitlement to service connection for a left ankle disability and bilateral pes planus.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Partial Remand (JMPR) to the Court, the parties requested that the May 2016 Board decision be vacated and remanded with respect to those issues; a Court order subsequently granted the JMPR.  In accordance with the JMPR, the issues were remanded to the Board for readjudication.

The Board notes that pursuant to a June 2017 Board remand, the Veteran received a supplemental statement of the case regarding his claim for entitlement to an increased rating in excess of 10 percent for a service-connected right knee disability.  An August 2017 Report of General Information indicates that the Veteran requested the Board wait the full 30 days prior to adjudicating this issue so that he has the opportunity to submit additional evidence.  Accordingly, the Board will continue to keep the issue separate to provide the Veteran with the soonest resolution of his claims.    



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2017 Joint Motion for Partial Remand (JMPR) found that the Board inadequately addressed the characterization of the Veteran's claims for service connection for a left ankle disability and bilateral pes planus as petitions to reopen in the May 2016 Board decision.  The parties noted that the claims for service connection were denied in a July 2013 rating decision and the Veteran submitted a notice of disagreement in August 2013.  Although he submitted a December 2013 statement that he was withdrawing his appeal, he also submitted a statement requesting his foot and ankle claims be reconsidered.  The parties agreed that this created an ambiguity.  The matter was further confounded when the service connection claims were denied in a July 2014 rating decision and later remanded by Board in July 2015 for issuance of a statement of the case as the result of the Veteran filing a notice of disagreement in September 2014.  Accordingly, upon closer review of the record, the claims are properly noted above as claims for entitlement to service connection for a left ankle disability and bilateral flat feet.   

Turning to a merits review of the appeal, the Board finds that a remand is required before the Veteran's claims can be adjudicated.  Asymptomatic pes planus was noted on the Veteran's August 1985 and May 2006 enlistment examinations.  Hence, because pes planus was "noted on the entrance examination," the presumption of soundness does not apply and the question for consideration, therefore, is whether the preexisting pes planus was aggravated during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Veteran was afforded a VA examination in March 2012.  However, the examiner did not indicate review of the claims file or, in particular, the entrance examinations noting the Veteran's pes planus.  Crucially, the examiner failed to consider the Veteran's treatment for pain in his arches and feet during service in April 1988 and October 2006 with impressions of flat feet and pes planus.  An opinion should be obtained regarding whether this treatment reflects temporary exacerbations of the Veteran's pes planus or whether the pes planus was aggravated in service beyond its natural progression.  

Further, the Veteran asserts that his left ankle disability is secondary to his bilateral foot condition.  His treatment records show that he was scheduled for a left common peroneal and tarsal tunnel release in April 2013.  He has not been afforded an examination with respect to this issue.  Accordingly, in order to confer every benefit to the Veteran, an opinion should be obtained regarding the etiology of this condition.

In addition, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, obtain all outstanding records of pertinent medical treatment from VA or private healthcare providers.  

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral flat feet and left ankle disabilities.  The claims file must be made available to the examiner for review.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

After reviewing the claims folder and examining the Veteran, the examiner should opine:

a.) Whether the Veteran's pre-existing pes planus increased in severity during any of his periods of active duty and, if an increase in severity is shown, whether there is clear and unmistakable evidence (undebatable) that it was not aggravated beyond natural progression by his active duty.  "Aggravation" of a preexisting disability refers to an identifiable, incremental, worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms. 

The examiner should consider the August 1985 and May 2006 enlistment examinations noting pes planus and the April 1988 and October 2006 treatment for foot pain. 

b.) Whether the Veteran's left ankle condition at least as likely as not (a 50 percent probability or greater):

i. had its onset during active service or is related to any in-service disease, event, or injury; or 

ii. was caused by OR aggravated by his bilateral pes planus.

If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, the RO/AMC should readjudicate the Veteran's claims to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




